              Case 2:20-cv-01189-JCC Document 18 Filed 02/17/21 Page 1 of 2




                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    MARK MCDONALD,                                      CASE NO. C20-1189-JCC
10                           Plaintiff,                   MINUTE ORDER
11            v.

12    MOLINA HEALTHCARE, INC., a foreign
      profit corporation; and MOLINA
13    HEALTHCARE OF WASHINGTON, INC., a
      domestic profit corporation,
14

15                           Defendants.

16

17          The following Minute Order is made by direction of the Court, the Honorable John C.

18   Coughenour, United States District Judge:

19          This matter comes before the Court on the stipulation filed by Plaintiff Mark McDonald

20   and Defendant Molina Healthcare of Washington, Inc. (Dkt. No. 17). In August 2020, Plaintiff

21   filed this employment discrimination action against Molina Healthcare of Washington, Inc. and

22   its parent corporation, Molina Healthcare, Inc. (Dkt. Nos. 4, 14.) Defendants filed an answer in

23   November 2020. (Dkt. No. 15.) Plaintiff and Defendant Molina Healthcare of Washington, Inc.

24   now stipulate to the dismissal of Plaintiff’s claims against Defendant Molina Healthcare, Inc. and

25   to Plaintiff filing an amended complaint against defendant Molina Healthcare of Washington,

26   Inc. (Dkt. No. 17.) Consistent with their stipulation, Plaintiff and Defendant Molina Healthcare


     MINUTE ORDER
     C20-1189-JCC
     PAGE - 1
              Case 2:20-cv-01189-JCC Document 18 Filed 02/17/21 Page 2 of 2




 1   of Washington, Inc. ask the Court to enter an order dismissing Plaintiff’s claims against Molina

 2   Healthcare, Inc. and granting Plaintiff leave to file his proposed amended complaint. (Id.)

 3          Federal Rule of Civil Procedure 41(a)(1)(A)(ii) allows a plaintiff to dismiss claims

 4   against some or all defendants by filing “a stipulation of dismissal signed by all parties who have

 5   appeared.” Fed. R. Civ. P. 41(a)(1)(A)(ii) (emphasis added); Wilson v. City of San Jose, 111 F.3d

 6   688, 692 (9th Cir. 1997). Here, the stipulation of dismissal (Dkt. No. 17) does not comply with

 7   Rule 41(a) because it has been signed only on behalf of Plaintiff and one defendant

 8   notwithstanding the fact that both defendants have appeared. The Court therefore DENIES

 9   without prejudice the request to enter the proposed order of dismissal. The parties may file an

10   amended stipulation of dismissal signed by all parties. Following the proper dismissal of

11   Defendant Molina Healthcare, Inc., the Court will consider the stipulation of Plaintiff and

12   Defendant Molina Healthcare of Washington, Inc. for an order granting Plaintiff leave to file an

13   amended complaint.

14          DATED this 17th day of February 2021.

15                                                          William M. McCool
                                                            Clerk of Court
16
                                                            s/Paula McNabb
17
                                                            Deputy Clerk
18
19

20

21

22

23

24

25

26


     MINUTE ORDER
     C20-1189-JCC
     PAGE - 2
